Citation Nr: 0914120	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-02 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a temporomandibular joint (TMJ) disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to 
October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

In March 2006, a hearing was held before the undersigned 
Veterans Law Judge at the RO.  The Board remanded the case to 
the RO in March 2007.


FINDING OF FACT

The competent medical evidence of record shows that the 
Veteran's temporomandibular joint disorder was not caused or 
aggravated by VA electromyography on May 7, 2002.  


CONCLUSION OF LAW

The criteria for VA compensation under 38 U.S.C.A. § 1151 for 
a temporomandibular joint disorder are not met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied through an April 2003 
letter to the Veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
notified of effective dates for ratings and degrees of 
disability in March 2007.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any deficiencies in VA's duties to notify 
the Veteran concerning effective date or degree of disability 
for the claim are harmless, as compensation has been denied 
thus rendering moot any issues with respect to implementing 
an award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and examined the Veteran in June 2003 and October 
2005  and obtained addendums to the October 2005 examination 
in June 2008 and January 2009.  The Veteran has provided 
testimony.  VA has satisfied its assistance duties.

The Veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in December 2002.  For claims filed on or after 
October 1, 1997, the provisions of 38 U.S.C.A. § 1151 require 
that entitlement to benefits for any injury or disease 
resulting from VA treatment be established by proof of fault 
or accident on the part of VA.  38 U.S.C.A. § 1151 (West 
2002).  See VAOPGCPREC 01-99 (February 16, 1999).

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  A disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002).

VA regulations governing the adjudication of claims for 
benefits under 38 U.S.C.A § 1151(a) were amended, effective 
September 2, 2004.  69 Fed. Reg. 46,426 (Aug. 3, 2004) 
(codified at 38 C.F.R. § 3.361).  The new regulation 
implements the current provisions of 38 U.S.C.A. § 1151.  The 
regulation has no retroactive effect and, in any event, 
merely implements existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).  The RO considered the new regulation in February 
2009 and the Veteran had opportunities to submit evidence 
before and after that decision.  Therefore, the Board finds 
the Veteran is not prejudiced by this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

To determine whether additional disability exists within the 
meaning of § 1151, the Veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death.  Merely 
showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a Veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
Veteran's additional disability or death (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in § 17.32(b) of this chapter, as in 
emergency situations.  Whether the proximate cause of a 
Veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  38 C.F.R. § 3.361(d).

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

The Veteran contends that a VA electromyogram he was 
prescribed in May 2002 was very painful, causing him to 
clench his jaws tightly, damaging his jaw and teeth.  He 
states that he should have been given a mouthpiece to bite 
down on, and still has pain and swelling now and will need 
further treatment in the future.  He states that his 
temporomandibular joint problem was caused directly by the 
electromyogram.  During his hearing in March 2006, he stated 
that the electromyogram was extremely painful, causing him to 
bite down on his jaw so hard that the tissue or cartilage was 
crushed or broken, and that after he left the hospital 
following the procedure, he discovered that the pad that 
holds his jaw together on the left side had completely torn 
in half and his whole jaw dropped.  He immediately went to 
his family doctor who sent him to his dentist.  

The record reflects that the Veteran was administered 
electromyography for complaints of an old fracture of the 
elbow with sensory loss by VA on May 7, 2002.  The testing 
was performed without report of incident.  

Dental notes from Charles R. Gavin, D.D.S. are of record.  On 
June 6, 2002, the Veteran was seen, reporting that his left 
jaw had been very sore for 2 weeks.  The diagnosis was left 
temporomandibular joint capsulitis.  

In June 2002, Frances F. J. Collins, M.D., D.D.S., F.F.D. 
wrote a letter indicating that the Veteran had a history of 
an assault on his jaw about 18 years beforehand and that over 
the years, he had had clicking and popping on his left side 
and had lived with it.  He had undergone electromyogram 
studies recently for other neuropathies.  His muscles were 
shocked and the Veteran said that this was not a very 
pleasant experience for him and that during that time period, 
he developed a lot of spasm on both sides and also had 
swelling.  This had happened in April so this had been the 
situation about 4 weeks.  He described the joint as being 
particularly sore and popping and clicking.  After 
examination the impression was myofacial pain and discomfort 
secondary to capsulitis of the left temporomandibular joint.  

In December 2002, Dr. Gavin wrote a letter indicating that 
the Veteran had been seen for complaints of a sore and 
swollen jaw joint on June 6, 2002, and had reported at the 
time that it had been sore for 2 weeks, which had been ever 
since some type of muscle testing involving electrical shock 
to his muscles at the VA hospital. 

On VA examination in June 2003, the Veteran reported that 
bilateral swelling in the area of his parotid glands which 
was present had occurred on the same day as his 
electromyogram.  The dentist reviewed the file and saw that 
on the electromyogram test report, there was no notation of 
any unusual occurrence during the test.  The swelling 
appeared related to the parotid gland or the 
temporomandibular joint.  

On VA examination in October 2005, the Veteran's case history 
was reviewed.  The examiner had a discussion concerning 
electromyograms with VA physicians who conduct 
electromyograms.  Those physicians had a collective clinical 
experience in conducting over 1000 electromyograms and were 
not aware of any cases where temporomandibular joint 
complications had occurred following electromyogram testing 
and had not seen any such complications in their clinical 
experience following electromyogram testing.  The examiner 
conducted a Medline search and was unable to find a case 
study where electromyogram testing caused temporomandibular 
dysfunction.  In a June 2008 addendum to the report, the 
examiner indicated that it was more likely than not that the 
Veteran's clinical condition was not due to the 
electromyogram conducted in May 2002.  The reasons he cited 
were the absence of a notation of any unusual events during 
the test; the discussion he had had with the VA physicians 
who conduct electromyograms; the fact that a discussion with 
such physicians in June 2008 revealed that use of an occlusal 
guard during an electromyogram is not indicated; and the 
following.  The note from Dr. Collins showed a history of an 
assault on the Veteran's jaw about 18 years before June 2002 
with the history which included clicking and popping on the 
left side that he just lived with.  The history the Veteran 
gave to Dr. Collins suggested that the Veteran had an 
anteriorly displaced disc prior to the electromyogram.  

The preponderance of the evidence indicates that the VA 
electromyogram on May 7, 2002 did not cause or aggravate the 
Veteran's temporomandibular joint disability.  The VA 
physician indicated in June 2008 that based on what the 
Veteran told Dr. Collins in June 2002, it appears that he had 
had an anteriorly displaced temporomandibular joint disc well 
before the May 7, 2002 electromyogram.  Also, there were no 
notations of any unusual incidents reported in the May 2002 
electromyogram, and when the Veteran saw Dr. Gavin on June 6, 
2002, he dated his complaints of a very sore left 
temporomandibular joint to only 2 weeks before, which would 
have been about 2 weeks after the May 7, 2002 electromyogram.  
The Board finds this date to be the most credible date of the 
onset of the degree of symptoms found in June 2002, as it was 
reported most contemporaneous to the event and was for 
treatment purposes.  Also, the VA physicians who conducted 
electromyograms had never heard of anyone experiencing 
temporomandibular joint disorder as a result of an 
electromyogram and indicated that the use of an occlusal 
guard was not indicated.  The preponderance of the evidence 
shows that the May 7, 2002 VA electromyogram did not cause or 
aggravate the Veteran's temporomandibular joint disorder.  

The Board notes that the Veteran's opinions regarding whether 
the VA treatment caused his temporomandibular joint disorder, 
and whether there was faulty VA treatment, are not competent, 
as he is a layperson.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

VA compensation under 38 U.S.C.A. § 1151 for a 
temporomandibular joint disorder is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


